Citation Nr: 0618600	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  95-42 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for non-malignant 
thyroid nodular disease, to include as due to inservice 
exposure to ionizing radiation.

2.  Entitlement to service connection for malignant melanoma 
of the left eye, to include as due to inservice exposure to 
ionizing radiation.

3.  Entitlement to service connection for bilateral posterior 
subcapsular cataracts, to include as due to inservice 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1942 to January 1946.

This case returns to the Board of Veterans' Appeals (Board) 
following rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
which were appealed to the Board resulting in a November 1998 
Board decision, and a December 1999 Order of the United 
States Court of Appeal for Veterans Claims (hereinafter, 
"the Court"), vacating and remanding the Board decision to 
the extent that it failed to address the three issues 
identified above.  In June 2000, the Board remanded this case 
to the RO for adjudication of these issues.  The RO denied 
the claims in a July 2000 rating decision and the case 
returned to the Board.  The Board remanded the case again in 
March 2001 and June 2003 for additional development.  The 
requested development has been completed and the case 
returned to the Board.  

The veteran's claim has been advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Non-malignant thyroid nodular disease was not present 
during service or for many years afterward; nor is it 
etiologically related to service, including service exposure 
to ionizing radiation.

3.  Malignant melanoma of the left eye was not present during 
service or for many years afterward; nor is it etiologically 
related to service, including service exposure to ionizing 
radiation.

4.  Bilateral posterior subcapsular cataracts were not 
present during service or for many years afterward; nor are 
they etiologically related to service, including service 
exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran's non-malignant thyroid nodular disease, 
malignant melanoma of the left eye, and bilateral posterior 
subcapsular cataracts were not incurred in or aggravated by 
military service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA notified the veteran of the evidence 
necessary to establish service connection, to include on the 
basis of claimed exposure to radiation, in the rating 
decision on appeal, the July 2000 statement of the case 
(SOC), the April 2002 and April 2004 supplemental statements 
of the case (SSOC), as well as VCAA compliance letters sent 
to the veteran in May 2001 and September 2003.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the September 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  
In this case, although the veteran was not specifically told 
to give VA everything he had pertaining to his claim, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In numerous communications with the VA, the veteran 
was repeatedly put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  

Although the veteran was not notified of the evidence 
necessary to establish both the disability rating and the 
effective date of any rating, should service connection be 
granted, this does not result in any prejudice to the 
veteran as this decision results in a denial of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a  statement of the case in September 2003, and 
prior to transfer and certification of the appellant's case 
to the Board, and as described above the content of the 
notice complied or substantially complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records and these appear to be 
complete.  The RO has been informed by the National Personnel 
Records Center that the veteran's personnel records were 
presumed destroyed in a fire.  VA has attempted to obtain 
alternate records of the veteran's service, and his claimed 
exposure.  The Board notes that especially where service 
records have been lost or destroyed, the Board's obligation 
to explain its findings and conclusions is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
undertakes its decision with this in mind.  The RO has made 
reasonable attempts to obtain all relevant records of the 
veteran's treatment identified by the veteran, including 
private records and records of his VA treatment.  He was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, and before a 
Veterans Law Judge, which he declined.  VA has obtained 
radiation dose estimates and sought medical opinions on 
whether the claimed disorders are related to service.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
veteran's claims for service connection for non-malignant 
thyroid nodular disease, malignant melanoma of the left eye, 
and bilateral posterior subcapsular cataracts.  The veteran 
has not indicated, and the evidence does not show, that there 
are any unobtained records which could possibly substantiate 
his claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Factual Background

The veteran is claiming entitlement to service connection for 
three diseases identified under 38 C.F.R. § 3.311 as 
radiogenic diseases: non-malignant thyroid nodular disease; 
malignant melanoma of the left eye; and bilateral posterior 
subcapsular cataracts.  Although this appeal results from his 
initial claim for cataracts, he has previously pursued claims 
for his thyroid disorder and left eye cancer.

The service medical records have been reviewed and appear to 
be complete.  There is no notation of a thyroid condition, or 
disease of the eyes, including cancer or cataracts.  On 
separation examination in January 1946, there were no eye 
disorders noted.  A November 1958 private medical statement 
shows that the veteran had been recently diagnosed with 
spontaneous myxedema, and treated with thyroid medication.  
In October and December 1958, the RO denied service 
connection for a thyroid condition on a direct basis, noting 
that there was no record of diagnosis or treatment of a 
thyroid condition during the veteran's service.  Subsequent 
treatment records show diagnosis of hypothyroidism.

In November 1984, the veteran indicated that he was seeking 
service connected for a thyroid condition based on exposure 
to nuclear radiation while stationed in Hiroshima and 
Nagasaki.  In May 1985, the RO denied the claim for service 
connection for a thyroid condition as a residual of radiation 
exposure.  The veteran appealed and in April 1985, the Board 
denied service connection for a thyroid disorder as secondary 
to radiation exposure.  In June 1987, the Board also denied 
the claim for service connection for the thyroid condition as 
a radiogenic disease under the provisions of 38 C.F.R. 
§ 3.311.  

In 1988, the veteran was examined for a growth in his eye 
over the left lateral iris.  This was surgically removed, and 
diagnosed on pathology as iris melanoma.

In June 1989, the RO denied service connection for 
hypothyroidism and iridectomy under the provisions of the 
Radiation-Exposed Veterans Compensation Act of 1988 (codified 
at 38 C.F.R. § 3.309).  The RO also denied service connection 
for melanoma of the iris of the left eye on the grounds that 
it was not incurred in or aggravated by service.  

In February 1990, the veteran sought consideration under 
38 C.F.R. § 3.311b, which had recently been amended to 
include non-malignant thyroid nodular disease as a radiogenic 
disease subject to service connection.

The RO requested information on exposure from the Defense 
Nuclear Agency which replied in January 1991 that original 
service records could not be found and were apparently 
destroyed in the fire at the National Personnel Records 
Center in 1973.  A search of alternate unit records was 
conducted.  The available evidence did not confirm that the 
appellant served with either the Hiroshima or Nagasaki 
forces.  Available unit morning reports indicated that he 
came no closer than 290 miles from Hiroshima and 440 miles 
from Nagasaki during his service in Japan.  At such distances 
there was no risk of exposure to radiation from the strategic 
atomic bombing of either city.  The claim was forwarded to 
the Director of Compensation and Pension Services in 
Washington, DC and in a May 1991 letter, the Director 
indicated that based on the report of the Defense Nuclear 
Agency, the criteria for consideration under 38 C.F.R. 
§ 3.311(b)(1) were not satisfied, i.e., exposure to ionizing 
radiation, and the claim should be disallowed.  

The claims for service connection for thyroid disorder and 
melanoma of the eye claimed as due to exposure to radiation 
were denied by the RO, and on appeal to the Board in October 
1992, and the denials were affirmed in December 1993 by the 
Court.  In April 1994, the veteran requested that both claims 
be reopened.  In May 1995, the RO again denied the thyroid 
claim.  

In August 1997, the veteran submitted a statement seeking 
service connection for non-malignant thyroid nodular disease, 
malignant melanoma of the left eye and bilateral posterior 
subcapsular cataracts of both eyes, as radiogenic diseases.  
The RO did not adjudicate the claims.  

In September 1991 and October 1997 personal hearings, the 
veteran testified that during the end of his period of 
service, he was first stationed in northern Japan for a few 
weeks.  He was then shipped to a replacement depot for 27 
days.  Overall, he was in Japan for about 2 months.  For a 
period of about 2 weeks, he drove a truck in and around the 
towns of Nagasaki and Hiroshima, which brought him into 
direct contact with radiation.  This contact, he believed, 
caused him to develop hypothyroidism and led to all his other 
medical problems.

In the October 1997 RO hearing, the veteran attempted to 
raise the radiation claims referred to in his August 1997 
statement, but was told by a hearing officer that the purpose 
of the hearing was to discuss another issue relating to the 
lungs which was discussed in a July 1998 supplemental 
statement of the case (SSOC).  That SSOC did not address the 
three radiation related claims.  The veteran responded with a 
request that the Board consider the three claims that he had 
not been "permitted" to raise at the RO hearing.  On appeal 
of the lung issue, the Court dismissed the lung appeal, and 
remanded the three radiation related claims back to the Board 
for procedural compliance.  The Board remanded the three 
issues to the RO for initial development and adjudication of 
the claims.  

In July 2000, the RO denied the claims as not well grounded, 
noting that there was no medical evidence showing any 
relation between non-malignant thyroid nodular disease, 
malignant melanoma of the left eye or bilateral posterior 
subcapsular cataracts and any disease or injury during 
service, and review of the service records failed to show 
exposure to ionizing radiation during service.  

In March 2001, the Board again remanded the claim for 
readjuducation under the newly enacted VCAA, noting the 
heightened duty to assist the veteran where records were lost 
or destroyed, and requested that additional development be 
conducted to include contacting the Department of Defense 
(Defense Threat Reduction Agency) for a dose estimate based 
on the veteran's contention that he came very close to 
"ground zero" between November 11, 1945, and December 7, 
1945.  

In November 2001, the Defense Threat Reduction Agency (DTRA) 
completed a detailed analysis of the veteran's radiation 
exposure.  Even noting that the veteran was not a confirmed 
participant with the American occupation forces in either 
Hiroshima or Nagasaki, the DTRA conceded exposure and 
calculated a radiation dose assessment based on details 
provided by the veteran of the dates and locations he claims 
to have visited when he was in Japan in 1945.  The DTRA 
concluded that the veteran's committed dose equivalent to his 
thyroid was 0.0 rem.  The dose to the iris of the veteran's 
eye was 0.0 rem.

The claim was forwarded to the Director of Compensation and 
Pension Services in Washington, DC.  The Director referred 
the claim and the report of the Defense Nuclear Agency for an 
opinion from the Under Secretary for Health who found it 
unlikely that the veteran's non-malignant thyroid nodular 
disease, malignant melanoma of the left eye, or bilateral 
posterior subcapsular cataracts could be attributed to 
exposure to ionizing radiation in service.  The director 
concluded that as a result of this opinion, and following a 
review of the evidence in its entirety, it was the opinion 
that there was no reasonable possibility that the veteran's 
disabilities were the result of radiation exposure in 
service.  


Legal Criteria and Analysis

The veteran claims that his thyroid disease, melanoma of the 
left eye and cataracts were caused by exposure to radiation 
in 1945 when he visited Hiroshima during his tour of duty in 
Japan.  As a preliminary matter, the Board notes that the 
veteran has made numerous claims based on exposure to 
ionizing radiation in the past, including claims for service 
connection for thyroid disorder and melanoma of the eye, 
which were denied by the Board in October 1992, and affirmed 
in December 1993 by the Court.  The denials were based in 
part on the absence of any exposure to radiation, as the 
service records had been lost, and his presence in Hiroshima 
or Nagasaki could not be confirmed.  Since then, VA has 
conceded his exposure based on his statements, and obtained 
dose estimates from the DTRA.  This is new and material 
evidence and the claims for his thyroid condition and eye 
cancer claimed as due to radiation exposure in service, are 
reopened.  See 38 C.F.R. § 3.156.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, 
service incurrence or aggravation of a malignant tumor may be 
presumed if it is manifested to a degree of 10 percent within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In this case, the veteran does not contend and the evidence 
does not show that either his thyroid disorder, eye cancer or 
cataracts were manifest during service or within any 
applicable presumptive period.  He is claiming exclusively 
that these disorders are the result of exposure to ionizing 
radiation.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain diseases that for 
which presumptive service connection may be granted if they 
are manifested in a veteran who participated in a radiation- 
risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases", which include non-malignant 
thyroid nodular disease and skin cancer (if either is 
manifest five years or more after claimed exposure) and 
bilateral posterior subcapsular cataracts (if manifest six 
months or more after claimed exposure) may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With regard to the first method for establishing service 
connection, even assuming that veteran did participate in a 
"radiation-risk activity" for the purposes of 38 U.S.C.A. § 
1112(c)(2) and 38 C.F.R. § 3.309(d)(3), neither non-malignant 
thyroid nodular disease, malignant melanoma of the left eye, 
or bilateral posterior subcapsular cataracts are listed as 
presumptive diseases based on participation in a "radiation-
risk activity" under 38 U.S.C.A. § 1112(c).  38 U.S.C.A. § 
1112(c)(2).  

The veteran primary claim is based on the second theory, 
which is that his exposure to radiation has caused him to 
develop three of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b)(2), specifically non-malignant thyroid nodular 
disease, skin cancer (claimed as malignant melanoma of the 
left eye) and bilateral posterior subcapsular cataracts.  

As for the thyroid condition, there is no medical evidence 
that the veteran has ever been diagnosed specifically with 
non-malignant thyroid nodular disease as opposed to 
hypothyroidism.  Although he has claimed that he had a non-
malignant nodule removed from his tyroid in 1954 or 1955 by a 
private physician, he has been unable to provide the records 
of this surgery, and in an April 1994 statement indicated 
that the physician who performed this surgery died some 25 or 
30 years ago and all the records were lost or destroyed.  The 
diagnosis of his thyroid condition is hypothyroidism, which 
is not a listed radiogenic disease.  

As for the malignant melanoma of the left eye, the medical 
record shows this was diagnosed as iris melanoma.  There is 
no medical evidence of melanoma involving the skin and the 
veteran is not competent to medically diagnose his eye 
melanoma as a skin cancer.  Again, cancer of the eye is not a 
listed radiogenic disease.  

As for the cataracts, there are notations in the medical 
records of bilateral posterior subcapsular cataracts as early 
as 1995, which is a listed radiogenic disease.  Even assuming 
that the veteran's thyroid and eye disorders are radiogenic 
diseases, and that these were manifest no earlier than the 
applicable period (six months or more for the cataracts, five 
years or more for the thyroid and eye cancer), this does not 
establish a presumption of service connection, but merely 
qualifies as a threshold for further development of the 
claims.  In all claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. § 
3.307 or 38 C.F.R. § 3.309, and it is contended the disease 
is a result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed. 38 C.F.R. 
§ 3.311(a)(2).  The provisions of 38 C.F.R. § 3.311 do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

Based on the dose estimates of the veteran's exposure, the 
Under Secretary advised that it was unlikely that any of the 
veteran's disorders resulted from his exposure to ionizing 
radiation in service.  The rationale for this opinion was 
adequately set forth in accordance with the mandates of 
38 C.F.R. § 3.311(e).  As such, service connection for non-
malignant thyroid nodular disease, malignant melanoma of the 
left eye and bilateral posterior subcapsular cataracts as 
radiogenic diseases is not warranted.

The third and only remaining method for establishing service 
connection is directly under 38 C.F.R. § 3.303(d) when it is 
established that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
There is no medical evidence showing a link between the 
veteran's non-malignant thyroid nodular disease, malignant 
melanoma of the left eye, or bilateral posterior subcapsular 
cataracts and exposure to ionizing radiation during service.  
While there may be notations in the medical records 
purporting to link the veteran's claimed disabilities to 
exposure to ionizing radiation, these are all based on the 
veteran's history of exposure.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

The Board has considered the veteran's statements regarding 
the diagnosis and etiology of his disorders; however, this is 
not competent evidence to show that these are the result of 
exposure to ionizing radiation.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2005).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2005).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is not shown that the veteran possesses 
the requisite medical training to comment on the diagnosis or 
etiology of his thyroid disorder, cancer of the eye or 
cataracts.

The preponderance of the evidence is against the claims for 
service connection for non-malignant thyroid nodular disease; 
malignant melanoma of the left eye and bilateral posterior 
subcapsular cataracts due to exposure to radiation in 
service.  Because there is no approximate balance of positive 
and negative evidence, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also 38 C.F.R. § 3.102 (2005).


ORDER

Service connection for non-malignant thyroid nodular disease, 
to include as secondary to radiation exposure in service, is 
denied.

Service connection for malignant melanoma of the left eye, to 
include as secondary to radiation exposure in service, is 
denied.

Service connection for bilateral posterior subcapsular 
cataracts, to include as secondary to radiation exposure in 
service, is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


